Citation Nr: 1630368	
Decision Date: 07/29/16    Archive Date: 08/04/16

DOCKET NO.  11-01 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD.

5.  Entitlement to service connection for diabetes mellitus type II.

6.  Entitlement to service connection for a skin disorder, claimed as skin cancer.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs

ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran has active service in the United States Navy from September 1965 to January 1969.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Philadelphia, Pennsylvania.

The Board notes that the issue of entitlement to service connection for heart disease is no longer on appeal, as it was granted in full by a May 2011 rating decision.

The Veteran indicated by statement dated June 2016 that he no longer wishes to appear at a Board hearing.  The Board deems the Veteran's prior hearing request properly withdrawn.  See 38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issues of service connection for an acquired psychiatric disorder and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving doubt in favor of the Veteran, he has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.

2.  Resolving doubt in favor of the Veteran, he has a tinnitus disability that is etiologically related to a disease, injury, or event which occurred in service.

3.  The preponderance of the evidence is against finding that the Veteran has diagnosis of diabetes.

4.  The preponderance of the evidence is against finding that the Veteran has a hypertension disability that is etiologically related to a disease, injury, or event which occurred in service.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Service connection for tinnitus disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

3.  Service connection for diabetes is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

4.  Service connection for a hypertension disability is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a May 2009 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in November 2009 and April 2011 as to his claimed diabetes.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records, and conducted glucose fasting tests.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In regard to claimed hypertension, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's current hypertension and his active service.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's current hypertension to his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Further, the Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden, 125 F.3d at 1481.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Service Connection for Bilateral Hearing Loss and Tinnitus

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385, discussed below, then operates to establish when a hearing loss disability can be service connected.  Id., at 159.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In this case, there is conceded in-service noise exposure and current diagnosis as to bilateral hearing loss and tinnitus, and the Board finds the evidence at least in equipoise as to if the hearing loss and tinnitus are etiologically related to service.  As such, a grant of both issues is appropriate.

The record supports that the Veteran was exposed to acoustic trauma during service, as his MOS reflects the position of carpenter.  

The Veteran appeared for a VA examination in June 2015, which establishes the Veteran suffers from a current bilateral hearing loss and tinnitus disability.  The Veteran's VA examination showed puretone thresholds, in decibels, as follows:

Frequency: (Hertz)
500
1000
2000
3000
4000
Left:
(decibel)
25
40
70
75
65
Right:
(decibel)
20
30
60
75
70

The examiner conducted Maryland CNC testing which revealed speech recognition ability of 72 percent in the right ear and 60 percent in the left ear.  The examiner diagnosed sensorineural hearing loss in both ears. 

The Veteran complained of recurrent, bilateral tinnitus which fluctuates in duration and intensity.

The examiner stated that an opinion is to whether the bilateral hearing loss and tinnitus is related to service could not be determined without resorting to speculation.  The examiner stated that there is no evidence of any hearing threshold shift while serving in the military reflected in the STRs.  The examiner stated that there is a long history of occupational and recreational noise exposure since the Veteran's discharge over 40 years ago "which is, the very least, a contributing factor in his current hearing loss."  The Veteran reported that he worked after service in construction, where he wore some hearing protection.  The examiner stated that although tinnitus is often associated with hearing loss, without the ability to form an opinion as to the Veteran's hearing loss being service related, any opinion as to tinnitus would also be speculative.

The Veteran has submitted lay statements indicating he has suffered from tinnitus since separation from service, and his belief that his hearing loss and tinnitus are related to noise exposure in service.

In this case, the Board considers the VA examiner's opinion, which states a nexus opinion cannot be made without speculation, and the Veteran's lay statements, especially in regard to tinnitus, as it is able to be self-diagnosed.  See Charles v. Principi, 16 Vet App 370 (2002) (finding veteran competent to testify to tinnitus which is capable of lay observation).

When there is a balance of evidence as to nexus to service, as here, the Board gives the benefit of the doubt in favor of the Veteran.  There is a current diagnosis of bilateral hearing loss and tinnitus for VA purposes and medical evidence supporting neither a positive nor negative nexus with in-service noise exposure.  As such, the Board finds a grant of service connection for bilateral hearing loss and tinnitus appropriate.  The preponderance of the evidence is for the Veteran's claims and the doctrine of reasonable doubt is for applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


Service Connection for Diabetes

The Board has reviewed the Veteran's VA and private treatment records and finds no diagnosis of diabetes mellitus type II has been made.  A November 2009 VA examination found evidence of high blood sugars treated with diet and medication; however, with fasting glucose test taken, there was no diagnosis for diabetes mellitus type II.  The Veteran appeared again for a VA examination in April 2011; again with glucose testing done, no diabetes diagnosis was found.

With respect to the crucial Shedden element (1), the weight of the evidence of record does not demonstrate that a diabetes disability currently exists or has existed at any time during the course of the appeal.  Because the Veteran does not have a current diabetes disability, the Board finds that service connection for this claim must be denied.

To the extent to which the Veteran claims he has a current diabetes disability, the Veteran is not competent to do so.  Lay assertions generally do not constitute a competent clinical diagnosis of an existing disability.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  As a result, these lay assertions cannot constitute competent medical evidence in support of the claim.  

The medical evidence unequivocally shows that the Veteran has not been diagnosed with diabetes at any time during the course of the appeal.  The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer, 3 Vet. App. at 225; Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefits in question are therefore denied.


There is no medical evidence showing that each disability in question has been present at any time during the pendency of the claim for service connection for a diabetes disability; the Veteran has accordingly not shown a current disability for which service connection can be granted as to this claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Service Connection for Hypertension

Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2015), the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. 

The Veteran's Service Treatment Records (STRs) are silent for complaints, reports, or treatment for hypertension.  Entrance examination dated May 1965 noted blood pressure of 130/70.  Separation examination noted normal blood pressure at 138/78.

During the November 2009 VA examination, it was noted the Veteran was diagnosed with hypertension in 1962; however, there is no evidence to support this.  To the extent that the 1962 diagnosis of hypertension, which is not supported by the evidence of record, is based upon lay statements, the Veteran is not competent to diagnose himself with hypertension.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Notably during the April 2011 VA examination, the Veteran reported he had been diagnosed and treated for hypertension 25 years prior, which calculates to 1986, about two decades after separation from service in 1969.


VA treatment records reflect diagnosis of hypertension and continuous medications prescribed to treat high blood pressure.  For example, a June 2009 note records blood pressure of 154/97, which meets VA standards for hypertension.

The Board has considered whether service connection would be warranted pursuant to the provisions of 38 C.F.R. § 3.303(b) (2014), based on chronicity and continuity.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board recognizes that hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a).  However, the competent medical evidence of record establishes that the first diagnosis of hypertension was decades after separation from service, so no chronicity and continuity is found.

As to direct service connection, there is no competent medical evidence of record establishing that the Veteran's hypertension is etiologically linked to his active service.  The evidence supports the Veteran's hypertension had its onset decades after separation from service.

Based on the foregoing, the Board finds that there is no competent or credible lay or medical evidence of record linking the Veteran's current hypertension to his active service or one year following active service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for hypertension must be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

Service connection for diabetes mellitus type II is denied.

Service connection for hypertension is denied.


REMAND

Service Connection for a Psychiatric Disorder

STRs are silent for any treatment or diagnosis of any mental condition while on active duty or within one year of discharge.

The Veteran appeared for a VA examination in January 2011.  During the VA exam, the Veteran reported more irritability occurring shortly after his return from Vietnam.  The examiner noted that upon separation from service there was anecdotal evidence of adjustment difficulties including anger outburst and irritability, and the Veteran tended to withdraw and feel depression over the years.  The examiner considered the Veteran's descriptions of stressors and concluded that the Veteran does not suffer from PTSD.  The examiner concluded that the Veteran does not suffer from any Axis I diagnosis, including depression, but stated that the Veteran's history reflects depression.  The Board notes that the Veteran has been treated for depression during the pendency of the appeal.  Importantly, the examiner did not opine as to the extent that the Veteran's depression diagnosed during the appeals period is etiologically related to service.  As such, an additional VA opinion is required.



Service Connection for a Skin Disorder

STRs are silent for any treatment or diagnosis of any skin condition while on active duty or within one year of discharge.

VA treatment records note diagnosis of actinic keratosis, squamous cell carcinoma, and basal cell carcinoma.

In an April 2010 statement, the Veteran stated he suffers from skin disorders due to severe sunburns in service.  The Veteran has not been afforded a VA examination as to skin, and one is required to opine as to etiology of the Veteran's skin conditions, to include as due to in-service sun exposure.  As the Veteran has presumed herbicide exposure from his Vietnam service, the examiner will also be asked about connection to herbicide exposure.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current acquired psychiatric disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all diagnosed acquired psychiatric disorders during the pendency of the appeal (since 2009), including but not limited to depression, based on examination of the Veteran and review of all lay and medical evidence of record. 

(b)  Please state whether it is at least as likely as not (probability of 50% or more) that the diagnosed acquired psychiatric disorders were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service.  

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current skin disorder.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the examination report.  All necessary tests and studies should be conducted.  The examiner is requested to respond to the following: 

(a)  Please identify all diagnosed skin disorders during the pendency of the appeal (since 2009), including but not limited to actinic keratosis, squamous cell carcinoma, and basal cell carcinoma, based on examination of the Veteran and review of all lay and medical evidence of record. 

(b)  Please state whether it is at least as likely as not (probability of 50% or more) that the diagnosed acquired skin disorders were incurred as a result of service, had onset during service or are otherwise caused or aggravated by service, to include the Veteran's claimed in-service sunburns and presumed herbicide exposure.

Any opinion offered must be accompanied by a complete rationale, which should reflect consideration of both the lay and medical evidence of record.  If any requested opinion cannot be offered without resorting to speculation, the examiner should indicate such in the examination report and explain why a non-speculative opinion cannot be offered. 

The purpose of the examination requested in this remand is to obtain information or evidence (or both), which may be dispositive of the appeal.  Therefore, the Veteran is placed on notice that pursuant to 38 C.F.R. § 3.655 (2015) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the Veteran's service connection claims for an acquired psychiatric disorder and skin disorder.  If the Veteran's claims remain denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last adjudication.  Allow an appropriate period of time for response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


